DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 2/14/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (U.S. Pub #2007/0216847), in view of Cho (U.S. Pub #2015/0253608), in view of Doi et al (U.S. Pub #2012/0314178).
With respect to claim 1, Chang teaches a display panel, comprising: 
a first substrate (Fig. 3A, 440); and 
a second substrate (Fig. 3A, 410) provided oppositely to the first substrate, wherein a plurality of main spacers (Fig. 3A, 450) and a plurality of 
the second substrate further includes a plurality of first lug bosses (Fig. 3A, 480a) and a plurality of second lug bosses (Fig. 3A, 480b/480c); 
an orthographic projection of each of the main spacers on the second substrate is at least partially overlapped with an orthographic projection of a corresponding first lug boss on the second substrate (see top view Fig. 3 and Fig. 4); 
an orthographic projection at least one of the auxiliary spacers on the second substrate is at least partly overlapped with an orthographic projection of a corresponding second lug boss on the second substrate (see top view Fig. 3 and Fig. 4); 
but does not teach that a distance between each of the auxiliary spacers and the corresponding second lug boss in a direction perpendicular to the second substrate is less than a height of each of the first lug bosses in the direction perpendicular to the second substrate.
Cho teaches a display panel comprising spacers, wherein a distance (Paragraph 107 and 138, 5000-6000 Angstrom, i.e. 0.5-0.6 micron) between each of the auxiliary spacers (Figs. 4 and 10, 320) and the corresponding second lug boss (Fig. 4 and 10, 170/250) in a direction perpendicular to the second substrate is less than a height (Paragraph 69 and 132, 1-2 micron) of each of the first lug bosses (Figs. 4 and 10, 170/250) in the direction perpendicular to the second substrate.

	Chang does not teach 
the plurality of auxiliary spacers include at least two auxiliary spacers, the at least two auxiliary are deviated from the corresponding second lug bosses by different offset distances along an offset direction, so that an orthographic projection of at least one of the at least two auxiliary spacers is at least partly overlapped with an orthograph projection of the corresponding second lug boss in a case of a relative displacement between the first substrate and the second substrate of the display panel in a direction opposite to the offset direction. 
Doi teaches a plurality of auxiliary spacers (Fig. 4A-4B, SPA) include at least two auxiliary spacers, the at least two auxiliary are deviated from the corresponding lug bosses (Fig. 4A-4B, PDA) by different offset distances along an offset direction (Paragraph 50-54 and 64), so that an orthographic projection of at least one of the at least two auxiliary spacers is at least partly overlapped with an orthograph projection of the corresponding second lug boss in a case of a relative displacement between the first substrate and the second substrate of the display panel in a direction opposite to the offset direction. 

With respect to claim 2, Chang teaches that an orthographic projection of each of the at least two auxiliary spacers on the second substrate is away from an orthographic projection of the corresponding second lug boss on the second substrate by a preset distance along the offset direction, and that the preset distance (Fig. 3, C) is greater than 0 and less than a distance between two adjacent second lug bosses (Fig. 3, 480b/480c).
With respect to claim 3, Chang teaches 
wherein the auxiliary spacers include first auxiliary spacers and second auxiliary spacers (Fig. 3, 460a and 460b); 
an orthographic projection of each of the first auxiliary spacers on the second substrate is away from the orthographic projection of the corresponding second lug boss on the second substrate by a first distance (Fig. 3, B) along the offset direction; 
an orthographic projection of each of the second auxiliary spacers on the second substrate is away from the orthographic projection of the corresponding second lug boss on the second substrate by a second distance (Fig. 3, C) along the offset direction; and 
the second distance is less than the first distance (Paragraph 55-58, i.e. a shifting distance results in B<C or B>C).
claim 4, Chang the second distance is one quarter to three quarters of the first distance (Paragraph 55-58; it is considered that that the shifting distance could be any value from 0 (i.e. B=C) to shifted such that B or C is zero).
With respect to claim 5, Chang teaches that the orthographic projections of the plurality of auxiliary spacers on the second substrate are away from the orthographic projections of the corresponding second lug bosses on the second substrate by the preset distance along different offset directions (see Fig. 4, offset directions X/-X and Y/-Y).
With respect to claim 6, Cho teaches wherein the height of each of the main spacers (Fig. 4 and 10, 310) in the direction perpendicular to the second substrate is greater than a height of each of the auxiliary spacers (Fig. 4 and 10, 320) in the direction perpendicular to the second substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the main spacers and auxiliary spacers of Chang to have relative heights as taught by Cho in order to prevent an alignment film from being scratched by the main spacers (Paragraph 51, 107, and 109). 
With respect to claim 7, Chang teaches that the different offset directions include a first direction, a second direction, a third direction and a fourth direction; the first direction is opposite to the fourth direction; the second direction is opposite to the third direction; and the first direction is perpendicular to the second direction (see Fig. 4, offset directions X/-X and Y/-Y).
claim 8, Chang teaches that the different offset directions further include a fifth direction, a sixth direction, a seventh direction and an eighth direction; the fifth direction is opposite to the eighth direction; the sixth direction is opposite to the seventh direction; an angle between the fifth direction and the first direction is in a range of 30-60°; and an angle between the sixth direction and the second direction is in a range of 30-60° (Fig. 4, the lug bosses 480 are arranged in an array and the offset shift can occur in the X/-X and Y/-Y directions; hence the offset shift can occur in other angles such as 30-60° while maintaining the uniformity of the panel gap). 
With respect to claim 9, Chang teaches wherein the angle between the fifth direction and the first direction is 45°; and the angle between the sixth direction and the second direction is 45°. (Fig. 4, the lug bosses 480 are arranged in an array and the offset shift can occur in the X/-X and Y/-Y directions; hence the offset shift can occur in other angles such as 45° while maintaining the uniformity of the panel gap).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to allow an angle of 30-60° or 45° between offset directions because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 233).  See also MPEP 2144.05 II.

claim 10, Chang does not teach that the second substrate further includes: gate lines, wherein the main spacers are arranged in an array; and the main spacers in a same row are linearly arranged along an extension direction of the gate lines.  
Cho teaches that the second substrate further includes: gate lines (Fig. 3, gate lines), wherein the main spacers (Fig. 3, CS) are arranged in an array; and the main spacers in a same row are linearly arranged along an extension direction of the gate lines (Paragraph 70).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arrange the main spacers of Chang in a row along an extension direction of the gate lines as taught by Cho to position the spacers along a shielding area, in order to minimize a reduction in the aperture area of the pixel (Paragraph 95)
With respect to claim 11, Chang teaches that the first direction is perpendicular to the extension direction of the gate lines (see Fig. 4, offset directions X/-X and Y/-Y).  
With respect to claim 12, Cho teaches the second lug bosses (Fig. 3, CS; Figs. 4 and 10, 170/250) are arranged in an array on the second substrate; and the second lug bosses in a same row are linearly arranged along the extension direction of the gate lines (Fig. 3, gate line).  
With respect to claim 13, Cho teaches that the auxiliary spacers and the main spacers (Fig. 4 and 10, 310 and 320) are arranged in an array; and the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arrange the main spacers, auxiliary spacers, and lug bosses of Chang in a row along an extension direction of the gate lines as taught by Cho to position the spacers along a shielding area, in order to minimize a reduction in the aperture area of the pixel (Paragraph 95)
With respect to claim 14, Cho teaches a black matrix (Figs. 4 and 10, 210; Paragraph 94) on the first substrate or the second substrate, wherein the orthographic projections of the main spacers (Fig. 4 and 10, 310) on the second substrate fall into an orthographic projection of the black matrix on the second substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the main spacers of Chang on the second substrate fall into an orthographic projection of the black matrix on the second substrate as taught by Cho in order to minimize a reduction in the aperture area of the pixel (Paragraph 95). 
With respect to claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fabricate the a shortest distance between the edge of the black matrix and the edge of the main spacer to be less than 15 micrometers because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 
With respect to claim 16, Chang teaches that in areas provided with the first lug bosses or the second lug bosses, the second substrate (Fig. 3A, 410) includes thin-film transistors (Paragraph 52).
With respect to claim 17, Chang teaches that the preset distance is an offset distance between the first substrate and the second substrate under an external force (Paragraph 8).
With respect to claim 18, Cho teaches that the auxiliary spacers and the second lug bosses are arranged within an edge part of the black matrix (Fig. 4 and 10, 210).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the auxiliary spacers and the second lug bosses of Chang within an edge part of the black matrix as taught by Cho in order to minimize a reduction in the aperture area of the pixel (Paragraph 95). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fabricate the auxiliary spacers and the second lug bosses arranged on an edge part of the black matrix because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 233).  See also MPEP 2144.05 II.
With respect to claim 19, Cho teaches a display device comprising the display panel (Paragraph 5).
claim 20, Cho teaches wherein the height of each of the main spacers (Fig. 4 and 10, 310) in the direction perpendicular to the second substrate is greater than a height of each of the auxiliary spacers (Fig. 4 and 10, 320) in the direction perpendicular to the second substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the main spacers and auxiliary spacers of Chang to have relative heights as taught by Cho in order to prevent an alignment film from being scratched by the main spacers (Paragraph 51, 107, and 109). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826